 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOSE TRUJILLO,                                          Case No. 1:21-cv-00342-NONE-SAB

10                   Plaintiff,                               ORDER REQUIRING PLAINTIFF TO FILE
                                                              NOTICE OF STATUS OF SERVICE
11           v.

12    HARSARB INC., et al.,                                   TEN DAY DEADLINE

13                   Defendants.

14

15          Plaintiff filed this action on March 5, 2021. On March 8, 2021, a scheduling order issued

16 setting the mandatory scheduling conference for June 10, 2021. As of this date, Plaintiff has not

17 filed proof of service of the summons and complaint. See ECF No. 3-1 at 2. In order to

18 determine if this matter is ready to proceed to a scheduling conference, the Court will require

19 Plaintiff to file a notice of the status of service.
20          Accordingly, IT IS HEREBY ORDERED that, within ten (10) days of the date of entry

21 of this order, Plaintiff shall file notice of the status of service on the defendants in this action.

22 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

23 up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:      May 12, 2021
                                                              UNITED STATES MAGISTRATE JUDGE
27

28


                                                          1
